                   IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: TIMOTHY R. SCOTT                                      CASE NO. 1:20-BK-01920-HWV
                     DEBTOR                                  CHAPTER 13

        TIMOTHY R. SCOTT
                      MOVANT
        VS.

         CAVALRY SPV I, LLC
                       RESPONDENT

            OBJECTION TO PROOF OF CLAIM # 1 CAVALRY SPV I, LLC

       NOW COMES the above-named Debtor, by and through their attorney of record, pursuant
to 11 U.S.C. Section 502(b) and Bankruptcy Rule 3002, and respectfully object to the proof of
claim #1 filed Cavalry SPV I, LLC (Cavalry) on June 29, 2020 for the following reasons:

1.     On June 25, 2020 Debtor filed this Chapter 13 Case.

2.     On June 29, 2020, Cavalry filed proof of claim # 1 in Debtor’s case in the amount of
       $5,344.16.

3.     Debtors assert that the supporting information attached to Cavalry’s proof of claim shows
       a “Last Payment Date” of November 9, 2006 and a “Charge off Date” of August 14,
       2006.

4.     Debtor asserts he have not made payments after the “Last Payment Date” and this debt
       does not appear on his credit report.

5.     Debtor therefore asserts that Cavalry abandoned collection of this claim as of the “Charge
       off Date” of August 14, 2006.

6.     Debtor asserts that pursuant to 11 U.S.C. § 502(b)(1), applicable Pennsylvania law
       governs the collectability of this debt.

7.     Debtors assert that this debt is time-barred and uncollectable pursuant to 42 Pa.C.S. §
       5525(a).

8.     Debtors assert Cavalry’s unsecured claim filed with proof of claim #1 should be
       disallowed in its entirety.


       WHEREFORE, the Debtor respectfully requests the Court issue an order disallowing
Claims #1 filed by Cavalry in its entirety.




Case 1:20-bk-01920-HWV         Doc 31 Filed 03/23/21 Entered 03/23/21 11:12:53                Desc
                               Main Document    Page 1 of 2
Dated: March 23, 2021                           Respectfully Submitted,

                                                /s/ Nicholas G. Platt
                                                Nicholas G. Platt (327239)
                                                Counsel for Debtor
                                                Mooney Law
                                                230 York Street
                                                Hanover, PA 17331
                                                ngp@mooney4law.com
                                                (717) 632-4656 Phone
                                                (717) 632-3612 Fax




Case 1:20-bk-01920-HWV   Doc 31 Filed 03/23/21 Entered 03/23/21 11:12:53     Desc
                         Main Document    Page 2 of 2
